Title: From John Adams to Caroline Amelia Smith De Windt, 22 November 1824
From: Adams, John
To: De Windt, Caroline Amelia Smith



My dear Mrs De Wint,
Quincy 22d: Novr. 1824.

Your letter of the 5th November gave us all great pleasure and certainly none more than me. I was delighted to hear that you had such good company from Boston to Newport and from thence on the Steamboat to New York, a circumstance which takes away the unpleasantness both of journeys & voyages, nor was I less gratified to hear of your safe arrival at Cedar Grove, and that you found your dear Girls so well and happy, and also Madame De Wint & the rest of your family.
Miss Elizabeth I miss very much; her perpetual cheerfulness & playfulness, together with that of Susan when they were hovering about me and combing my hair, afforded me constant amusement. I am rejoiced that we have got so near a termination of the bustle of an election. How it shall finally terminate is still as uncertain as the wind. The close at New-York has hitherto appeared a little unaccountable.
Colonel Burr about six or seven & twenty years ago formed a league with the leading men of New-York; and half of the leading men of Pennsylvania, of nearly all the leading men of Virginia for the predominance of the southern interest as they call it: and I look upon the present contest as a dead set between the Southern and Northern, and therefore the result I look upon as an unequal struggle and it is very uncertain how it will terminate, but who ever is chosen I hope & believe the nation will acquiesce peaceably and not stop the wheels of the government: for my part I shall say God save the President whoever he may be. My love to Mr De Wint & to all the family and kiss the young ladies for me. My health is much as it was when you was here and I can never expect it to be better.
The cold weather pinches me and I cant ride. Our family are all pretty well but have been afflicted with colds. I have had one pretty severely. It is undeniable and resides in the air and searches the closest chambers; there is no way of escaping it. It is attended with an uncommon hoarseness and cough, takes away the voice entirely from some people for some time
“Chacun cherche a tirer la cauverture a son coté.”
I am your affectionate / Grandfather
J.A.